Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a continuous process for treating a lignocellulosic biomass.
Group II, claim 14, drawn to a unit for continuous treatment of lignocelliulosic biomass.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

A unit comprising: 
1)    a first transfer zone for transferring a milled biomass to a first impregnation zone, said zones being separated by a plug of biomass preventing liquid upflow from said first impregnation zone to the first transfer zone,
2)    a first impregnation zone receives the pressed biomass resulting from the first transfer zone and it contains an impregnation liquor,
 a second impregnation zone, located above said first impregnation zone, in which the impregnated biomass is drained, 
3) a second transfer zone for transferring the wet biomass to the steam explosion step, said second transfer zone being positioned in a chamber separated, on the one hand, from the impregnation zones of said impregnation step and, on the other hand, from the zones of the steam explosion step,
the second impregnation zone and the reactor of the steam explosion step being separated in a leaktight manner by a plug of biomass, and in said second transfer zone,
4)   a cooking zone for cooking the biomass for 1-30 min by injection of steam, an expansion zone for expanding the biomass resulting from the cooking zone, then a separation zone for separating the steam from the biomass,
5)     a preparation device suitable for, receiving liquor extracted from the second transfer zone and/or from the first impregnation zone, receiving inputs of acid and/or water that are determined so as to maintain the pH at the inlet of the first impregnation zone at a value between 0.1 and 7 and in which said prepared liquor is introduced into 

Nguyen, col. 4, teaches the biomass may be added to the soak vessel through one or more feeders that create a plug of biomass in the feeder to prevent vapor from exiting the vessel through the screw feeder. 
Nguyen, col. 8, teaches after impregnation, the fluid impregnated biomass may undergo a dewatering operation. A dewatering system comprising a dewatering conveyor comprising a screened bottom. 
Nguyen, col. 10, teaches after dewatering, the dewatered biomass and steam are introduced into a vessel to cause steam explosion of the biomass material. 
Nguyen, cols. 9 and 10, teaches dewatered biomass may be introduced into a chip silo. A metering device may be used to meter biomass from the silo to the plug screw feeder. The biomass forms a “plug' which isolates the high pressure digester from the lower pressure (e.g., atmospheric pressure) environment in the inlet of the feeder 58.
The total solids content of the dewatered biomass may be at least about 40 wt%. 
The liquid effluent discharged from the dewatering screw conveyor, the screw press of the plug screw feeder may be recycled to the soak tank or to the acid surge tank. 
Upon discharge from the vessel, the pressure is reduced rapidly which causes sudden and vigorous flash or liquid into vapor. 
The biomass may be discharged into a flash vessel. 

Feeders that create a plug of biomass as taught by Nguyen reads on a first transfer zone wherein the zones being separated by a plug of biomass preventing liquid upflow from said first impregnation zone to the first transfer zone.
A dewatering system comprising a dewatering conveyor comprising a screened bottom as taught by Nguyen reads on second impregnation zone.
A vessel to cause steam explosion as taught by Nguyen reads on a biomass cooking zone. 
The plug screw feeder attached to the chip silo which forms a plug as taught by Nguyen reads on a second transfer zone separating the second impregnation zone from the steam explosion zone. 
Biomass may be discharged into a flash vessel as taught by Nguyen reads on an expansion and separation zone. 
The liquid effluent discharged from the dewatering screw conveyor, the screw press of the plug screw feeder may be recycled to the soak tank or to the acid surge tank as taught by Nguyen reads on an acid preparation zone. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	3/31/2021